Notice of Allowability 
This is a reissue application of U.S. Patent No. 9,421,909 (“the ‘909 patent”). This application, 16/107,539, was filed 08/21/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘909 patent, the AIA  first to file provisions govern. This application is a continuation reissue of application 16/103,533, which is an application for reissue of U.S. Patent No. 9,421,909.
Applicant filed a preliminary amendment on 08/21/2018, in which claims 1-13 were canceled and claims 14-29 were added. A non-final was issued on 8/24/2021 including specification objection, claim construction 112 6th paragraph, claim rejections under 35 USC § 251 due to a defective declaration and improper recapture, claim rejection under 35 USC 112(b), and claim rejection under 35 USC 103. Applicant filed a response on 11/23/2021 with correction for the specification, amending claims 14 and 22, and a terminal disclaimer was also submitted. A final rejection was issued on 12/07/2021 including claim construction 112 6th paragraph, claim rejections under 35 USC § 112, second paragraph, indefiniteness. On 4/5/2022, Applicant filed a response including arguments regarding claims 14 and 22. An interview was requested by Applicant and took place on 4/12/2022, in which suggestions for overcoming the indefiniteness was provided. Applicant filed another response on 4/14/2022 with an amendment to claims 14 and 22 that included the suggestions. An advisory action was mailed on 4/19/2022 replying to Applicant’s 4/5/2022 response, not the latest response of 4/14/2022. It appears that there was crossed mail issue. This action is a reply to Applicant’s 4/14/2022 response. Claims 14-29 are pending. 
             Response to Amendment/Argument

Applicant’s amendments and arguments filed 4/14/2022 have been fully considered. 

Claim Rejections – 35 USC 112(b):
 Applicant applies the suggestions made, during the interview on 4/12/2022, regarding claims 14 and 22 being indefinite by removing the terms “at least one of” to recite that predicting a future path of a vehicle using both a speed and a location of the vehicle (not at least one of these two parameters). In addition, claim 22 was amended to recite that the determining step is performed by the first or second V2P device.
The 35 U.S.C. § 112 (b) indefiniteness rejection therefore is withdrawn.

					Allowable Subject Matter

Claims 14-29 are allowed. 

Reasons for Allowance:
The prior art does not reasonably disclose or suggest:
A vehicle-to-pedestrian (V2P) communication system or method that includes providing or displaying a visual alert, wherein the visual alert includes a visual directional indication of a location of the pedestrian relative to the vehicle, as recited in independent claims 14 and 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this or earlier communications from the examiner should be directed to Linh M. Nguyen at 571-272-1749.  The examiner can normally be reached Mon-Thurs. 6:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home.

/LINH M NGUYEN/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            



Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992